Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/679,947 filed on 11/11/2019. 

Response to Amendments
This is in response to the amendments filed on 10/18/2021. Independent claims 1, 21 and 30 have been amended. Claims 2, 11-20 and 22 are cancelled. Claims 1, 3-10, 21 and 23-32 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1, 3-10, 21 and 23-32 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record PARAMESHWARAN; Pradeep et al., Pub. No.: US 2020/0285767 and PADIA; Praveen Kumar et al., Pub. No.: US 2020/0042402 A1 individually or in combination do not disclose the invention as filed. 
PARAMESHWARAN discloses a technique of segmenting and encrypting digital data and transmitting data segments and associated unique keys to a remote storage. The technique comprises segmenting the recorded data into a plurality of non-overlapping data segments, encrypting each data segment of the plurality of non-overlapping data segments with a unique 
PADIA discloses a technique of using an ordered list of clusters of storages to store digital data segments. The technique performing virtual entity replication between source computing clusters and target computing clusters commences upon establishing a virtual entity naming convention that is observed by both the source computing clusters and the target computing clusters. A snapshot from a source cluster is associated with a global snapshot ID before being transmitted to a target computing cluster. At some point in time, the source cluster will initiate acts to replicate a virtual entity to a particular data state that is associated with a particular named snapshot. A second replication protocol then commences. The second replication protocol includes exchanges that serve to determine whether or not the target computing cluster has a copy of a particular named snapshot as named by the global snapshot ID, and if so, to then initiate virtual entity replication at the target computing cluster using the named snapshot.
What is missing from the prior art is a technique of sending a second encrypted data slice and a next access key to a second sectorized server from the ordered list of sectorized servers, wherein the second sectorized server stores the second encrypted data slice in a sector of the second sectorized server, and wherein the second sectorized server retrieves the second encrypted data slice from the sector upon receiving the next access key; and the operations further generating the next access key; and sending the next access key to the first sectorized server.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 21 and 30, and thereby claims 1, 21 and 30 are considered allowable. The dependent claims which further limit claims 1, 21 and 30 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491